     4:20-cv-03141-JMG-CRZ Doc # 61 Filed: 02/17/21 Page 1 of 4 - Page ID # 1090




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA
                                           LINCOLN DIVISION


    ALMA; ISABEL; ANTONIO; AND                                 )         CASE NO.:4:20-CV-03141-JMG-CRZ
    DANIEL J. LEONARD,                                         )
                                                               )
                                      Plaintiffs,              )          NOAH’S BRIEF IN RESISTANCE
                                                               )             TO MOTION TO STAY
                   vs.                                         )
                                                               )
    Noah’s Ark Processors, LLC,                                )
                                                               )
                                     Defendant.                )


           This Brief comprises the response of Defendant Noah’s Ark Processors, LLC’s (“Noah’s”)

to Plaintiffs’ Motion to Stay Defendant’s Second Consecutive Motion to Dismiss (Filing No. 60;1

the “Motion”). At page 1, the Motion requests that this Court stay its ruling on Noah’s Second

Motion to Dismiss for Lack of Subject Matter Jurisdiction (Filing No. 58;2 the “Second Motion”)

until after the Court rules on Plaintiffs’ Motion for Preliminary Injunction (Filing No.173).4

           The Motion contains unprofessional ad hominem attacks, which are grounded in part on

irrelevant and inadmissible evidence from other proceedings. The Motion’s re-argument of

Plaintiffs’ baseless Motion for Preliminary Injunction is also inappropriate, particularly in view of

the i) substantial evidence Noah’s adduced disputing Plaintiffs’ contention that Noah’s is not


1
    Available at: https://ecf.ned.uscourts.gov/doc1/11314648753.
2
    Available at: https://ecf.ned.uscourts.gov/doc1/11314646480.
3
    Available at: https://ecf.ned.uscourts.gov/doc1/11314606228.
4
 Plaintiffs also suggest at the bottom of page 2 of the Motion that the Court should delay ruling on both Motions to
Dismiss until “later.” Plaintiffs do not appear to know what they want. These Motions to Dismiss are hardly a
distraction that can casually be ignored until later, as Plaintiffs cavalierly suggest, for they are highly meritorious.
Importantly, if granted, these Dismissal Motions obviate the need for the Court to get involved in the laborious
resolution of the legal and factual issues raised by the Motion for Preliminary Injunction, including the review of the
voluminous evidence offered by Plaintiffs.

                                                           1
    4:20-cv-03141-JMG-CRZ Doc # 61 Filed: 02/17/21 Page 2 of 4 - Page ID # 1091




taking proper precautions to limit its workers’ exposure to COVID 19 and ii) the imminent

availability of the vaccine of which Noah’s requests this Court to take judicial notice. The Motion

projects on to Noah’s Plaintiffs’ own burdensome litigation conduct, which is evidenced by

Plaintiffs’ malicious prosecution in the wrong court of a legally frivolous complaint predicated on

Noah’s supposed wrongs to its non-party employees.5

         Plaintiffs cite no legal authority empowering this Court to rule on the pending Motion for

Preliminary Injunction without first determining whether the Court has jurisdiction. Plaintiffs also

fail to explain how this Court could possibly determine the preliminary injunction element,

whether Plaintiffs will be successful on the merits, without resolving the 2 pending Motions to

Dismiss. eScholar LLC v. Nebraska Dep't of Educ., No. 8:20-CV-135, 2020 WL 6305453, at *3

(D. Neb. Oct. 28, 2020) (Detailing Preliminary Injunction elements).

         Plaintiffs ignore well settled Eighth Circuit and Supreme Court precedent requiring

jurisdiction be determined first, “as a threshold matter.” Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94–95, 118 S. Ct. 1003, 1012, 140 L. Ed. 2d 210 (1998) (“The requirement that

jurisdiction be established as a threshold matter ‘spring[s] from the nature and limits of the judicial

power of the United States’ and is ‘inflexible and without exception. Mansfield, C. & L.M. R. Co.

v. Swan, 111 U.S. 379, 381, 4 S. Ct. 510, 511, 28 L. Ed. 462 (1884).’”); Bhd. of Maint. of Way

Employees Div. of Int'l Bhd. of Teamsters v. Union Pac. R. Co., 475 F. Supp. 2d 819, 831 (N.D.



5
 Plaintiffs’ Complaint states no facts establishing Plaintiffs’ Article III standing to bring such claims. Furthermore,
the Complaint asserts no actual damage, certainly impending irreparable harm, or special injury, sustained by Plaintiffs
that would entitle Plaintiffs to an injunction based on negligence or public nuisance under the Nebraska common law,
assuming arguendo, that a claim for injunctive relief for negligence would lie, if ongoing actual damage and
immediate, certainly impending irreparable harm were demonstrated. But see: Caronia v. Philip Morris USA, Inc., 5
N.E.3d 11, 22 N.Y.3d 439, 446 (N.Y. Ct. App. 2013) (“[A] threat of future harm is insufficient to impose liability
against a defendant in a tort context.”).” Palmer v. Amazon.Com, Inc., 20-cv-2468 (BMC) (E.D.N.Y. November 1,
2020) (same).



                                                           2
  4:20-cv-03141-JMG-CRZ Doc # 61 Filed: 02/17/21 Page 3 of 4 - Page ID # 1092




Iowa 2007) (“Because federal courts cannot hear cases that fall outside of the limited jurisdiction

granted to them, Southwestern Bell Tel. Co., 225 F.3d at 945; Marine Equip. Management Co., 4

F.3d at 646, and such courts must resolve challenges to subject matter jurisdiction first, Negele,

222 F.3d at 446, this court must address questions about its jurisdiction raised in the

Carrier's Motion To Dismiss For Lack Of Subject Matter Jurisdiction before it can address the

Union's Motion For Preliminary Injunction.”); United States v. Negele, 222 F.3d 443, 446 (8th Cir.

2000) (“We must resolve jurisdictional questions first. See Steel Co. v. Citizens for a Better

Environment, 523 U.S. 83, 95, 118 S. Ct. 1003, 140 L.Ed.2d 210 (1998).”); Cole v. Goossen, 402

F. Supp. 3d 992, 1002 (D. Kan. 2019) (“Because the motion to dismiss raises the threshold issue

of Plaintiffs' standing to assert the claims on which they seek an injunction, the Court first

addresses that issue before turning to the motion for a preliminary injunction.”).

                                         CONCLUSION

       Noah’s submits that it is necessary for this Court to rule on Noah’s 2 Motions to Dismiss

as a “threshold matter” before ruling on Plaintiffs’ Motion for Preliminary Injunction. Judicial

economy strongly supports this proposition. Why should this Court expend substantial effort to

resolve the plethora of legal and factual issues inuring in the pending Motion for Preliminary

Injunction, when the matter can promptly be resolved on obvious jurisdictional grounds?

   Dated: February 17, 2021.                                 NOAH’S ARK PROCESSORS,
                                                             LLC, Defendant
                                                             By: s/W. Patrick Betterman
                                                             W. Patrick Betterman, 10306
                                                             W. Patrick Betterman P.C., L.L.O.
                                                             3628 N. 163rd Plz.
                                                             Omaha, NE 68116
                                                             (402) 333-3334 (voice)
                                                             (402) 552-8808 (facsimile)
                                                             pat@betterlaw.com
                                                             ATTORNEY FOR DEFENDANT

                                                 3
  4:20-cv-03141-JMG-CRZ Doc # 61 Filed: 02/17/21 Page 4 of 4 - Page ID # 1093




                              CERTIFICATE OF COMPLIANCE

        The undersigned hereby certifies that the foregoing brief complies with the type-volume
limitation of NECivR 7.1(d) because it contains 1,112 words. The undersigned further certifies at
he relied on the Microsoft Word count function (Microsoft Word for Microsoft 365 MSO
(16.0.13426.20352) 64-bit), which included all text including the caption, headings, footnotes, and
quotations.

                                                            s/   W. Patrick Betterman
                                                                 W. Patrick Betterman, 10306

                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 17, 2021, the undersigned electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of such filing to the Plaintiffs’ attorneys of record. In addition, on February 17, 2021, the
undersigned further certifies that he is also emailing a copy of the foregoing to the following
attorneys for Plaintifffs:

   Adam Sipple (SBN 20557) - ajsipple@aclunebraska.org;
   Rose Godinez (SBN 25925) - rgodinez@aclunebraska.org;
   Maren Lynn Chaloupka (SBN 20864) - mlc@chaloupkalaw.net;
   Spencer Amdur - samdur@aclu.org;
   Julie Veroff - jveroff@aclu.org;
   Lee Gelernt - lgelernt@aclu.org; and
   Noor Zafar - nzafar@aclu.org.

                                                            s/   W. Patrick Betterman
                                                            W. Patrick Betterman, 10306




                                                 4
